United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                     ____________
No. 21-7124                                                September Term, 2022
                                                                     1:18-cv-01690-APM
                                                      Filed On: December 16, 2022
Joey D. Gonzalez Ramos,

              Appellant

       v.

ADR Vantage, Inc. and United States
Department of Agriculture,

              Appellees

            ON APPEAL FROM THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA

       BEFORE:       Katsas, Walker, and Childs, Circuit Judges

                                    JUDGMENT

        This appeal was considered on the record from the United States District Court
for the District of Columbia and on the briefs filed by the parties. See Fed. R. App. P.
34(a)(2); D.C. Cir. Rule 34(j). It is

       ORDERED AND ADJUDGED that the district court’s order filed September 29,
2021, be affirmed. Appellant forfeited his invasion-of-privacy and intentional-infliction-
of-emotional-distress claims by not pressing them in his opening brief. See Herron v.
Fannie Mae, 861 F.3d 160, 165 (D.C. Cir. 2017); Petit v. U.S. Dep't of Educ., 675 F.3d
769, 779 (D.C. Cir. 2012). As to his remaining defamation and related conspiracy
claims, appellant failed to commence his suit within the one-year statute of limitations.
See Hourani v. Mirtchev, 796 F.3d 1, 17 n.9 (D.C. Cir. 2015); Nader v. Democratic Nat.
Comm., 567 F.3d 692, 697 (D.C. Cir. 2009). Even assuming that the discovery rule
applies, appellant “should have known” about his alleged cause of action in April 2017,
when he undisputedly received an unredacted copy of the report from which his claims
arise. Momenian v. Davidson, 878 F.3d 381, 388 (D.C. Cir. 2017) (quoting Jung v.
Mundy, Holt & Mance, P.C., 372 F.3d 429, 433 (D.C. Cir. 2004)).

        Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk
is directed to withhold issuance of the mandate herein until seven days after resolution
                 United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                     ____________
No. 21-7124                                                September Term, 2022

of any timely petition for rehearing or petition for rehearing en banc. See Fed. R. App.
P. 41(b); D.C. Cir. Rule 41.

                                       Per Curiam




                                          Page 2